Citation Nr: 1739161	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age. 38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Board notes that the Veteran has met the schedular criteria for a TDIU for the entirety of the appeal period.  Since February 2014, he has been service-connected for the following:  bilateral hearing loss, rated 50 percent disabling; tinnitus, rated 10 percent disabling; and PTSD, rated 30 percent disabling.  His combined disability rating has been 70 percent the entire appeal period.  The Veteran has had one disability rated 40 percent or higher (50 percent rating for bilateral hearing loss), and a combined disability rating of 70 percent for the entire appeal period.  Thus, schedular requirements of 38 C.F.R. § 4.16 (a) are met.  

Thus, the only remaining consideration is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  

In a February 2014 claim, the Veteran attributed unemployability to his severe hearing loss and PTSD.  The claim reflects that he was self-employed as a truck driver from 1950 to 1994.  His highest level of education was the eighth grade and he had no other education or training.  He also noted that his left arm had been amputated above the elbow in 1994 due to sarcoma.  

At a January 2014 VA hearing loss examination, the Veteran reported difficulty hearing conversations.  VA provided an examination for PTSD in July 2014.  The examiner found that PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner found the Veteran had the following symptoms:  depressed mood; anxiety; and impaired judgment.  The examiner found that the Veteran's PTSD symptoms were less likely than not impeding employment should he seek it.  

In a March 2015 private audiological evaluation, the audiologist found severe bilateral hearing loss.  The audiologist noted the Veteran's post-service occupation as a truck driver.  The examiner opined that the Veteran's hearing loss and tinnitus rendered him unemployable, noting that these limitations would prevent verbal communication face-to-face as well as by telephone and would pose a significant safety risk in any job setting involving transportation, driving, or being around moving machinery.  The audiologist concluded that the Veteran's hearing loss would significantly impair his employability in most job assignments with or without adaptation.  

VA provided another PTSD examination in April 2016.  The examiner noted that he was not supposed to consider age in evaluating employability and that he could not support an opinion that PTSD alone would render the Veteran unemployable, particularly since the Veteran had described the same or better symptoms in the examination as a PTSD examination conducted two years previously.  The examiner explained that the Veteran could do sedentary volunteer or employable work in a situation that accommodated his physical problems and where hearing was not a primary demand.  Practically, however, the examiner noted that he was unable envision an environment where this would be possible for the Veteran.  

After a review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The evidence during the appeal period suggests that the Veteran's service-connected bilateral hearing loss and tinnitus would pose a safety concern in his occupation as a truck driver.  Considering that the Veteran's highest education is eighth grade, this is a significant finding.  Furthermore, the private audiologist and the April 2016 VA examiner indicated doubt that the Veteran would be able to function in even a sedentary capacity in employment.  Some of the opinions are ambiguously predicated on the Veteran's advanced age.  The private audiologist's opinion is particularly probative, as it considered the Veteran's education and occupational history and provided a supporting explanation.  The Board thus accords it probative weight.  The Board resolves all reasonable doubt in the Veteran's favor and finds that the record is sufficient to establish that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


